Title: From James Madison to Alexander J. Dallas, 15 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 15. 1815
                    
                    Yours of the 13th. is recd. and I return the outline of what you propose with the approbation desired, which may be acted on, or reconsidered, in any of its parts, as you judge best. This discretion is suggested by a question whether, the orders relating to the military Depts. and to the distribution of the Corps, ought to be combined with that relating to the reduction and organization of the army; the former being matters of Executive regulation, and alteration; the last, of a legal & fixt character. It is recollected also that the Military Commanders of Districts, have been led by such an arrangement, into views of their separate & independent authority within their respective precincts, which have embroiled them with one another, and embarrassed the War Department, and which may be strengthened by the formality to be given in this case. The Commanders of Districts have contested the right of a senior officer, arriving within them, to take the Command; and have complained of orders from the War Dept. given directly to inferior officers, within their Districts, altho’ required by considerations of distance & urgency, and made known at the same time to the Commanders themselves. Should any deviation from what is proposed, be ineligible, these remarks will suggest, an explanation, if error on these points, be not

already sufficiently guarded agst., of the real authority conferred by these local arrangements.
                    The resignation of Col: Croghan, may be accepted, or not, as you chuse. You understand better than I do, the circumstances which ought to decide the question. Affece. respects,
                    
                        
                            James Madison
                        
                    
                